Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 thru 6, and 8 thru 20 are provisionally rejected on the grounds of nonstatutory double patenting of claims 1 thru 20 of copending U.S. Application No. 17/161,918. Although the conflicting claims are not identical, they are not patentably distinct from each other. This is a provisional nonstatutory double patenting rejection because the conflicting claims have not in fact been patented.
Instant U.S. App. No. 16/775,899
Reference U.S. App. No. 17/161,918
1. A depth mapping system comprising: a time of flight ranging system comprising: an unstructured light source and a structured light source; an optical sensor unit; and a signal processing unit; wherein the time of flight ranging system is configured to time multiplex use of a first time of flight ranging technique and a second time of flight ranging technique in respect of the optical sensor unit, the first time of flight ranging technique is configured to measure distance ranges over a first field of view, and the second time of flight ranging technique is configured to measure distance ranges over a second field of view; the measurement of first distance ranges over the first field of view is at a first angular resolution and the measurement of second distance ranges over the second field of view is at a second angular resolution greater than the first angular resolution; the structured light source is configured to operate in respect of the first time of flight ranging technique and the unstructured light source is configured to operate in respect of the second time of flight ranging technique; a first region of the optical sensor unit has the first field of view associated therewith and a second region of the optical sensor unit has the second field of view associated therewith.  

2. The system according to claim 1, wherein the first time of flight ranging technique has a first operating distance range associated therewith and the second time of flight ranging technique has a second operating distance range associated therewith, the first operating distance range being greater than the second operating distance range. 

3. The system according to claim 1, wherein the first field of view is laterally broader than the second field of view.  

4. The system according to claim 1, wherein the time of flight ranging system is configured to map a periphery using the first time of flight ranging technique and is configured to classify and/or detect a non-peripheral obstacle using the second time of flight ranging technique.  

5. The system according to claim 1, wherein the first time of flight ranging technique is a direct time of flight ranging technique employing the structured light source.  

6. The system according to claim 5, wherein the second time of flight ranging technique is direct time of flight ranging technique employing the unstructured light source.  

7. The system according to claim 6, wherein the unstructured light source is selected so as to provide a uniform illumination beam pattern.  

8. The system according to claim 1, wherein the optical sensor unit is configured to support both the first and second time of flight ranging techniques.  

9. The system according to claim 8, wherein the optical sensor unit comprises a plurality of optical sensor elements.  

10. The system according to claim 9, wherein the plurality of optical sensor elements employs a common sensing technique.  

11. The system according to claim 9, wherein the plurality of optical sensor elements comprises a same device structure.  

12. The system according to claim 1, wherein the first and second regions overlap at least in part.  

13. The system according to claim 1, wherein the signal processing unit is configured to determine, when in use, a location within a room and to detect an obstacle within the room.  

14. The system according to claim 1, wherein the time of flight ranging system is configured to alternate employment of the first time of flight ranging technique and the second time of flight ranging technique.  

15. The system according to claim 1, wherein the time of flight ranging system is configured to illuminate a scene substantially omnidirectionally in respect of the first time of flight ranging technique.  

16. The system according to claim 10, wherein the time of flight ranging system comprises reflective, refractive, diffractive and/or holographic optical elements configured to provide the substantially omnidirectional illumination.  

17. The system according to claim 1, wherein the time of flight ranging system is configured to employ the second time of flight ranging technique to measure in respect of a movement trajectory over a predetermined illumination beam width.  

18. A mobile robotic device comprising: a system of locomotion; and the depth mapping system according to claim 1.  

19. The mobile robotic device according to claim 18, wherein the depth mapping system is a local depth system.  

20. A method of depth mapping comprising: a time of flight ranging system time multiplexing use of a first time of flight ranging technique and a second time of flight ranging technique in respect of an optical sensor unit; providing structured light illumination when measuring distance ranges using the first time of flight ranging technique over a first field of view; providing unstructured light illumination when measuring distance ranges using the second time of flight ranging technique over a second field of view; the measurement of first distance ranges over the first field of view is at a first angular resolution and the measurement of second distance ranges over the second field of view is at a second angular resolution greater than the first angular resolution; directing first reflected light to a first region of the optical sensor unit in respect of the first field of view and directing second reflected light to a second region of the optical sensor unit in respect of the second field of view.
1. A depth mapping system comprising: a time of flight ranging system comprising: an unstructured light source and a structured light source; an optical sensor unit; and a signal processing unit; wherein the time of flight ranging system is configured to employ a first time of flight ranging technique and a second time of flight ranging technique in respect of the optical sensor unit, the first time of flight ranging technique is configured to measure distance ranges over a first field of view, and the second time of flight ranging technique is configured to measure distance ranges over a second field of view; the measurement of first distance ranges over the first field of view is at a first angular resolution and the measurement of second distance ranges over the second field of view is at a second angular resolution greater than the first angular resolution; the structured light source is configured to operate in respect of the first time of flight ranging technique and the unstructured light source is configured to operate in respect of the second time of flight ranging technique; a first region of the optical sensor unit has the first field of view associated therewith and a second region of the optical sensor unit has the second field of view associated therewith; and the structured light source is configured to emit structured light having a first radiant intensity and the unstructured light source is configured to emit unstructured light having a second radiant intensity, the first radiant intensity being greater than the second radiant intensity.
2. The system according to claim 1, wherein the first time of flight ranging technique has a first operating distance range associated therewith and the second time of flight ranging technique has a second operating distance range associated therewith, the first operating distance range being greater than the second operating distance range.
3. The system according to claim 1, wherein the first field of view is laterally broader than the second field of view.
4. The system according to claim 1, wherein the time of flight ranging system is configured to map a periphery using the first time of flight ranging technique and is configured to classify and/or detect a non-peripheral obstacle using the second time of flight ranging technique.
5. The system according to claim 1, wherein the first time of flight ranging technique is a direct time of flight ranging technique employing the structured light source.
6. The system according to claim 5, wherein the second time of flight ranging technique is direct time of flight ranging technique employing the unstructured light source.
7. The system according to claim 1, wherein the optical sensor unit is configured to support both the first and second time of flight ranging techniques.
8. The system according to claim 7, wherein the optical sensor unit comprises a plurality of optical sensor elements.
9. The system according to claim 8, wherein the plurality of optical sensor elements employs a common sensing technique.
10. The system according to claim 8, wherein the plurality of optical sensor elements comprises a same device structure.
11. The system according to claim 1, wherein the first and second regions overlap at least in part.
12. The system according to claim 1, wherein the signal processing unit is configured to determine, when in use, a location within a room and to detect an obstacle within the room.
13. The system according to claim 1, wherein the time of flight ranging system is configured to time multiplex employment of the first time of flight ranging technique and the second time of flight ranging technique.
14. The system according to claim 13, wherein the time of flight ranging system is configured to alternate employment of the first time of flight ranging technique and the second time of flight ranging technique.
15. The system according to claim 1, wherein the time of flight ranging system is configured to illuminate a scene substantially omnidirectionally in respect of the first time of flight ranging technique.
16. The system according to claim 10, wherein the time of flight ranging system comprises reflective, refractive, diffractive and/or holographic optical elements configured to provide the substantially omnidirectional illumination.
17. The system according to claim 1, wherein the time of flight ranging system is configured to employ the second time of flight ranging technique to measure in respect of a movement trajectory over a predetermined illumination beam width.
18. A mobile robotic device comprising: a system of locomotion; and the depth mapping system according to claim 1.
19. The mobile robotic device according to claim 18, wherein the depth mapping system is a local depth system.
20. A method of depth mapping comprising: employing a first time of flight ranging technique and a second time of flight ranging technique in respect of an optical sensor unit; providing structured light illumination when measuring distance ranges using the first time of flight ranging technique over a first field of view; providing unstructured light illumination when measuring distance ranges using the second time of flight ranging technique over a second field of view; the measurement of first distance ranges over the first field of view is at a first angular resolution and the measurement of second distance ranges over the second field of view is at a second angular resolution greater than the first angular resolution; and directing first reflected light to a first region of the optical sensor unit in respect of the first field of view and directing second reflected light to a second region of the optical sensor unit in respect of the second field of view; wherein the structured light source emits structured light having a first radiant intensity and the unstructured light source emits unstructured light having a second radiant intensity, the first radiant intensity being greater than the second radiant intensity.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 thru 9, 12, 14, 15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Price et al (US 2018/0253856 A1), hereinafter Price.
Regarding claim 1, Price discloses a depth mapping system comprising:
a time of flight ranging system (a HMD device 10 [0026]) comprising:
an unstructured light source (the short-throw illumination module 520 [0043]) and a structured light source (the long-throw illumination module 530 [0044])
an optical sensor unit (a multi-spectrum imaging sensor 505 [0042])
a signal processing unit (electronics circuitry, including one or more processors and memories, control the operations, capture & processing, and to perform associated data processing functions [0033])
wherein the time of flight ranging system is configured to time multiplex use of a first time of flight ranging technique and a second time of flight ranging technique in respect of the optical sensor unit (the short-throw and long-throw IR illuminations can occur at different, non-overlapping points in time, i.e., by time-division multiplexing [0040]), the first time of flight ranging technique is configured to measure distance ranges over a first field of view, and the second time of flight ranging technique is configured to measure distance ranges over a second field of view [Fig. 5]
the measurement of first distance ranges over the first field of view is at a first angular resolution and the measurement of second distance ranges over the second field of view is at a second angular resolution greater than the first angular resolution (a wide field of illumination (FOI) and corresponding field of view (FOV) is desirable for short-range depth detection [0021] & the short-throw illumination module 520 has a wide FOI concerning depths that are close to the device [0043] & the long-throw illumination module 530 has a narrower FOI used for spatial mapping or semantic labeling [0044])
the structured light source is configured to operate in respect of the first time of flight ranging technique (the long-throw illumination module 530 produces a structured light illumination pattern [0044]) and the unstructured light source is configured to operate in respect of the second time of flight ranging technique (the short-throw illumination module 520 can produce a uniform illumination pattern [0043])
a first region of the optical sensor unit has the first field of view associated therewith and a second region of the optical sensor unit has the second field of view associated therewith (at step 703, the multi-spectrum imaging sensor receives and detects: at least a portion of the emitted structured light after reflection by the object, and at least a portion of the emitted second light after reflection by a hand of the user [0048 & Fig. 5]).
Regarding claim 2, Price discloses the system according to claim 1, wherein the first time of flight ranging technique has a first operating distance range associated therewith and the second time of flight ranging technique has a second operating distance range associated therewith, the first operating distance range being greater than the second operating distance range (the long-throw illumination module 530 has a longer effective range [0044]).
Regarding claim 3, Price discloses the system according to claim 1, wherein the first field of view is laterally broader than the second field of view (the long-throw illumination module 530 has a longer effective range [0044]).
Regarding claim 4, Price discloses the system according to claim 1, wherein the time of flight ranging system is configured to map a periphery using the first time of flight ranging technique and is configured to classify and/or detect a non-peripheral obstacle using the second time of flight ranging technique ([0043 & 0044 & 0048], cited and incorporated in the rejection of claim 1).
Regarding claim 5, Price discloses the system according to claim 1, wherein the first time of flight ranging technique is a direct time of flight ranging technique employing the structured light source (long-throw IR illumination module emits ToF modulated light pulses for depth detection [0041]).
Regarding claim 6, Price discloses the system according to claim 5, wherein the second time of flight ranging technique is direct time of flight ranging technique employing the unstructured light source (wherein the first illumination module and the second illumination module emit light at different points in time, and the imaging sensor receives the first light of the first frequency range and the second light of the first frequency range at different points in time [0065]).
Regarding claim 7, Price discloses the system according to claim 6, wherein the unstructured light source is selected so as to provide a uniform illumination beam pattern ([0043], cited and incorporated in the rejection of claim 1).
Regarding claim 8, Price discloses the system according to claim 1, wherein the optical sensor unit is configured to support both the first and second time of flight ranging techniques ([0048], cited and incorporated in the rejection of claim 1).
Regarding claim 9, Price discloses the system according to claim 8, wherein the optical sensor unit comprises a plurality of optical sensor elements (the multi-spectrum sensor includes two different types of sensor pixels: visible light pixels and IR light pixels [0037]).
Regarding claim 12, Price discloses the system according to claim 1, wherein the first and second regions overlap at least in part [Fig. 5].
Regarding claim 14, Price discloses the system according to claim 1, wherein the time of flight ranging system is configured to alternate employment of the first time of flight ranging technique and the second time of flight ranging technique (NFOI and WFOI IR frames may be captured on an alternating basis [0049]).
Regarding claim 15, Price discloses the system according to claim 1, wherein the time of flight ranging system is configured to illuminate a scene substantially omnidirectionally in respect of the first time of flight ranging technique ([0044], cited and incorporated in the rejection of claim 1).
Regarding claim 20, Price discloses a method of depth mapping comprising:
a time of flight ranging system (a HMD device 10 [0026]) time multiplexing use of a first time of flight ranging technique and a second time of flight ranging technique (the short-throw and long-throw IR illuminations can occur at different, non-overlapping points in time, i.e., by time-division multiplexing [0040]) in respect of an optical sensor unit (a multi-spectrum imaging sensor 505 [0042])
providing structured light illumination when measuring distance ranges using the first time of flight ranging technique over a first field of view (the long-throw illumination module 530 produces a structured light illumination pattern [0044])
providing unstructured light illumination when measuring distance ranges using the second time of flight ranging technique over a second field of view (the short-throw illumination module 520 can produce a uniform illumination pattern [0043])
the measurement of first distance ranges over the first field of view is at a first angular resolution and the measurement of second distance ranges over the second field of view is at a second angular resolution greater than the first angular resolution (a wide field of illumination (FOI) and corresponding field of view (FOV) is desirable for short-range depth detection [0021] & the short-throw illumination module 520 has a wide FOI concerning depths that are close to the device [0043] & the long-throw illumination module 530 has a narrower FOI used for spatial mapping or semantic labeling [0044])
directing first reflected light to a first region of the optical sensor unit in respect of the first field of view and directing second reflected light to a second region of the optical sensor unit in respect of the second field of view (at step 703, the multi-spectrum imaging sensor receives and detects: at least a portion of the emitted structured light after reflection by the object, and at least a portion of the emitted second light after reflection by a hand of the user [0048 & Fig. 5]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Price, in view of Galor Gluskin et al (US 2021/0067705 A1), hereinafter Galor Gluskin.
Regarding claim 10, Price discloses the system according to claim 9. However, Price does not disclose that the plurality of optical sensor elements employs a common sensing technique.
Galor Gluskin teaches using depth data generated by the focus pixels of a single sensor used in an active depth system [0030].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Price to include the teachings of Galor Gluskin because doing so would improve the depth data generated by the structured light system, as recognized by Galor Gluskin.
Regarding claim 11, Price discloses the system according to claim 9. However, Price does not disclose that the plurality of optical sensor elements comprises a same device structure.
Galor Gluskin teaches using depth data generated by the focus pixels of a single sensor used in an active depth system [0030].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Price to include the teachings of Galor Gluskin because doing so would improve the depth data generated by the structured light system, as recognized by Galor Gluskin.
Claims 13, and 17 thru 19 are rejected under 35 U.S.C. 103 as being unpatentable over Price, in view of Ebrahimi Afrouzi et al (US 2019/0035099 A1), hereinafter Ebrahimi Afrouzi.
Regarding claim 13, Price discloses the system according to claim 1. However, Price does not disclose that the signal processing unit is configured to determine, when in use, a location within a room and to detect an obstacle within the room.
Ebrahimi Afrouzi teaches perceiving depths to obstacles within the environment. Objects may include articles, items, walls, boundary setting objects or lines, furniture, obstacles, etc. [0032]. Additionally, Ebrahimi Afrouzi teaches verifying locations at which contact between the robotic device and perimeters are observed [0078].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Price to include the teachings of Ebrahimi Afrouzi because doing so would enable mapping of combined depth data for the construction of a floor plan of an environment, for autonomous operation and navigation of robotic devices, as recognized by Ebrahimi Afrouzi.
Regarding claim 17, Price discloses the system according to claim 1, wherein the time of flight ranging system is configured to employ the second time of flight ranging technique to measure a predetermined illumination beam width ([0043], cited and incorporated in the rejection of claim 1). However, Price does not disclose a movement trajectory.
Ebrahimi Afrouzi teaches determining a path for the robot to follow, such as by using the entire constructed map, waypoints, or endpoints, etc. [0072].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Price to include the teachings of Ebrahimi Afrouzi because doing so would enable mapping of combined depth data for the construction of a floor plan of an environment, for autonomous operation and navigation of robotic devices, as recognized by Ebrahimi Afrouzi.
Regarding claim 18, Price discloses the depth mapping system according to claim 1. However, Price does not disclose a mobile robotic device comprising a system of locomotion.
Ebrahimi Afrouzi teaches robots or robotic devices include a transport drive system such as wheels or other mobility device [0035] for navigating a room [0053 - 0054].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Price to include the teachings of Ebrahimi Afrouzi because doing so would enable mapping of combined depth data for the construction of a floor plan of an environment, for autonomous operation and navigation of robotic devices, as recognized by Ebrahimi Afrouzi.
Regarding claim 19, Price, as modified by Ebrahimi Afrouzi, discloses the mobile robotic device according to claim 18, wherein the depth mapping system is a local depth system ([0053 - 0054], cited and incorporated by the rejection of claim 18).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Price, in view of Curatu (US 2018/0284285 A1), hereinafter Curatu.
Price discloses the system according to claim 10, wherein the time of flight ranging system comprises reflective optical elements ([0037], cited and incorporated in the rejection of claim 1). However, Price does not disclose that the time of flight ranging system comprises refractive, diffractive and/or holographic optical elements configured to provide the substantially omnidirectional illumination.
Curatu teaches lidar system includes diffractive elements, refractive elements, or holographic elements [0060].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Price to include the teachings of Curatu because it is simple substitution of one known element for another to obtain predictable result of providing omnidirectional illumination. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gokturk et al (US 2004/0066500 A1) discloses occupancy detection and measurement, and obstacle detection using imaging technology.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAILEY R LE whose telephone number is (571)272-4910. The examiner can normally be reached 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN F HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hailey R Le/Examiner, Art Unit 3648                                                                                                                                                                                                        
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648